Title: From Thomas Jefferson to James Currie, 19 October 1792
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Oct. 19. 1792.

The inclosed letter unfortunately went to Monticello after my departure from thence, and has followed me here. You will see by that that no new evidence has occurred as to the property of your debtor. I have had a conversation with Mr. Barton, and informed him of the grounds on which Mr. Morris retains a large sum in his hands, so that he will direct his interrogatories to this point particularly. Every attention in my power shall be paid to this business and particularly to get it finished while I am here. Adieu. Your’s affectionately

Th: Jefferson

